Citation Nr: 0606000	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  01-10 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder to include schizophrenia.

2. Entitlement to an increased disability evaluation for left 
(minor) fourth metacarpal gunshot wound residuals, including 
bone graft residuals, currently evaluated as 20 percent 
disabling.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from October 1967 to September 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 and April 2002 rating 
decisions of the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) which respectively denied an increased 
disability evaluation for the veteran's left (minor) fourth 
metacarpal gunshot wound residuals including bone graft 
residuals, and determined that new and material evidence had 
not been received to reopen service connection for a 
psychiatric disorder to include schizophrenia. 

In March 2004 the Board remanded the appeal primarily for 
procedural due process and notification purposes, to obtain 
additional clinical information, and for consideration of 
amended regulations concerning finger, hand, and skin 
disabilities regarding the veteran's left (minor) fourth 
metacarpal gunshot wound residuals. A rating decision in 
April 2005 granted service connection for a left hand scar 
evaluated as 10 percent disabling.  

As indicated in the March 2004 Board remand, an informal 
claim of entitlement to an increased disability evaluation 
for the veteran's left leg bone graft scar residuals has been 
received. That issue is not ripe for appellate review and is 
referred to the RO for further development and consideration.  

As will be discussed herein, the issue of service connection 
for a psychiatric disorder to include schizophrenia has been 
reopened. That issue along with an increased rating for left 
(minor) fourth metacarpal gunshot wound residuals, including 
bone graft residuals will be addressed in the REMAND portion 
of the decision below and they are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A Board decision dated in September 1993 denied service 
connection for a neuropsychiatric disorder; the decision is 
last final disallowance of the claim.

2.  Additional evidence received since the September 1993 
Board decision includes evidence that is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the veteran's claim.


CONCLUSION OF LAW

1.  The September 1993 Board decision which denied 
entitlement to service connection a psychiatric disorder is 
final. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2005). 

2.  Evidence received since the final September 1993 Board 
decision which denied service connection for a psychiatric 
disorder, to include schizophrenia, is new and material to 
reopen the claim. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has fulfilled its duty to notify and to assist the 
appellant in the development of his claim.  The law requires 
that when a complete or substantially complete application 
for benefits is filed, VA must notify a claimant and his or 
her representative, if any, of any information and medical or 
lay evidence necessary to substantiate the claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  Notice must inform a claimant of (1) any 
information and evidence not of record needed to substantiate 
the claim; (2) what information VA will seek to provide; and 
(3) what information the claimant is expected to provide.  
Under 38 C.F.R. § 3.159(b)(1), VA must also ask the claimant 
to submit any pertinent evidence in his or her possession.  

The original rating decisions on appeal were adjudicated in 
February 2001 and April 2002.  Subsequent to remand by the 
Board, in March 2004 the appellant was furnished notice 
complying with the notice requirements for both claims on 
appeal.  The lack of any pre-decisional notice is not 
prejudicial.  Sufficient notice was provided by the RO prior 
to the re-transfer and re-certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

The Board further notes that the appellant is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices. Moreover, neither the appellant nor her 
representative have alleged any prejudice with respect to the 
timing of the VCAA notification, nor has any been shown.  

The law places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the veteran's service medical records are on file and 
the RO has obtained all available post-service VA and private 
medical records that have been identified on the veteran's 
behalf.  For the reasons set forth above, and given the facts 
of this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
in not prejudicial to the veteran.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 4.7.   


I.  Whether New and Material Evidence has been Received to 
reopen Service Connection for a Psychiatric Disorder to 
include Schizophrenia

Law and Regulations

In general, Board decisions are final. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100. Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.  
The veteran's claim was filed in October 2001.  

VA regulations provide that new evidence means existing 
evidence not previously submitted to agency decision makers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, related to 
an unsubstantiated fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. See 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight is presumed. Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Analysis

Service connection for a nervous condition was initially 
denied by an August 1974 rating decision that was not 
appealed. A Board decision dated in January 1987 denied 
service connection for schizophrenia, and a Board decision in 
October 1990 a rating decision in December 1990, and a 
September 1993 Board decision declined to reopen the 
veteran's claim.  The September 1990 Board decision is the 
last final disallowance of the veteran's claim.  

The September 1993 Board decision considered evidence 
contemplated in the previous Board and rating denials, 
including service medical records revealing treatment for a 
personality disorder during service, along with VA 
psychiatric records, including a psychiatric expert medical 
opinion, and hearing and lay testimony.  Additional evidence 
submitted at the time of the 1993 Board decision primarily 
consisted of post service medical records revealing current 
treatment of schizophrenia and residuals of brain trauma from 
a post-service accident. The evidence also included hearing 
and lay testimony primarily from the veteran's spouse 
regarding the veteran's psychiatric problems and its 
relationship to his period of service.  It was determined 
that the evidence received was redundant and insufficient to 
reopen the claim of service connection for a neuropsychiatric 
disorder.

The appellant attempted to reopen the claim of service 
connection for a psychiatric disorder to include 
schizophrenia in October 2001.  Evidence received in 
conjunction with the reopened claim includes a private 
psychiatric report dated in October 2001.  The examination 
report includes a medical history that reports he veteran had 
psychiatric problems during service. The diagnosis was 
chronic catatonic schizophrenia.  The examiner opined in a 
comment that the veteran's mental condition was service 
connected.

The October 2001 private psychiatric examination report was 
not considered previously, and therefore is neither 
cumulative nor redundant evidence. The medical opinion 
suggesting an etiological relationship between the veteran's 
current psychiatric condition or disability and service 
potentially establishes a component of service connection, 
and as a result, it must be concluded that this evidence 
raises a reasonable possibility of substantiating the 
veteran's claim. 38 C.F.R. § 3.156(a); see also Hickson v. 
West, 12 Vet. App. 247, 251 (1999). 

Therefore, the Board concludes that the claim of service 
connection for a psychiatric disorder to include 
schizophrenia has been reopened.  


ORDER

The veteran's claim of entitlement to service connection for 
a psychiatric disorder to include schizophrenia has been 
reopened. To this extent, the appeal is granted subject to 
the provisions in the following remand section of this 
decision.


REMAND


The Board has reopened the claim of entitlement to service 
connection for a psychiatric disorder to include 
schizophrenia on the grounds that new and material evidence 
has been submitted.  The claim is remanded to ensure full and 
complete compliance with the law regarding notification for 
substantiation of the claim and the VA duty-to-assist.  
Further, in light of additional medical evidence suggesting 
that the veteran's current psychiatric disorder is related to 
his period of military service, the Board finds that further 
evidentiary development to determine any etiological 
relationship is warranted before the reopened service 
connection claim can be decided on its merits.

Regarding the issue of an increased disability evaluation for 
left (minor) fourth metacarpal gunshot wound residuals, 
including bone graft residuals, quite curiously a review of 
the veteran's service medical records seems to indicate that 
he was left hand dominant at the time of his service gunshot 
wound injury.  Post-service clinical records indicate he was 
right hand dominant.  Due to the equivocal nature of these 
findings, the Board concludes that additional clinical data 
would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record 
and take any necessary action to 
ensure compliance with VA law 
regarding all notice and assistance 
requirements.  The AMC should ensure 
that the appellant has been properly 
advised of (a) the information and 
evidence not of record that is 
necessary to substantiate her claim, 
(b) the information and evidence 
that VA will seek to provide, and 
(c) the information and evidence 
that the appellant is expected to 
provide. VA must also ask the 
claimant to submit any pertinent 
evidence in his or her possession   

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature, extent and etiology of any mental 
disorder(s) found on examination. All 
necessary testing should be accomplished. 
The claims folder must be made available 
to the examiner for review in connection 
with the examination. The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings. The 
examiner should clearly report all 
psychiatric disorders found on 
examination. As to each such acquired 
psychiatric disorder found to be present, 
the examiner should express an opinion as 
to whether it is as likely as not (e.g., 
a 50 percent or greater probability) that 
such disorder is causally related to the 
veteran's period of active service. A 
detailed rationale for all opinions 
expressed should be furnished.

3.  Obtain a VA medical opinion to 
determine whether at the time of the left 
hand gunshot wound that the veteran 
sustained during service, he was right or 
left hand dominant. The claims folder 
must be made available to the clinician 
for review in connection with the medical 
opinion.  Any rationale for the opinion 
should be expressed by the clinician, if 
possible.    

4. After completion of the above, the RO 
should review the expanded record and 
undertake a de novo merits analysis of 
the claim of service connection for a 
psychiatric disorder, and determine if 
the benefits sought for both claims on 
appeal can be granted. Unless the 
benefits sought are granted, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


